United States Court of Appeals
                      For the First Circuit


No. 20-1027

                       ROBERT J. THOMPSON,

                      Plaintiff, Appellant,

                               v.

                     GOLD MEDAL BAKERY, INC.,

                       Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                Barron and Selya, Circuit Judges,
                      and Katzmann, Judge.*



     John R. Mitchell for appellant.
     Christopher B. Kaczmarek, with whom Littler Mendelson, P.C.
was on brief, for appellee.



                          March 2, 2021




     * Of the United States Court of International Trade, sitting
by designation.
            BARRON, Circuit Judge.             This appeal concerns Robert

Thompson's suit against his former employer, Gold Medal Bakery,

Inc.   ("Gold   Medal"),     after    it    fired    him   in    August    of   2016.

Thompson alleged in his complaint, among other things, that Gold

Medal terminated his employment in violation of state and federal

disability discrimination laws and the anti-retaliation provision

of the Family and Medical Leave Act ("FMLA").                   The District Court

granted summary judgment to Gold Medal on these claims.

            The District Court first granted summary judgment to

Gold    Medal     on   Thompson's          state     and   federal        disability

discrimination claims based on representations that he had made,

following   his    firing,    to     the    Social    Security     Administration

("SSA") in applying for Social Security and Disability Insurance

("SSDI") benefits.         The District Court determined that those

representations, which concerned when his disability had rendered

him totally unable to work, estopped him from making the case that

a reasonable juror could find that he was able to return to work

at the time that he was fired, thereby precluding him from proving

a necessary element of his disability discrimination claims.                    With

respect to Thompson's FMLA retaliation claim, the District Court

granted summary judgment to Gold Medal, because it determined that

Thompson had failed to establish that there was a genuine issue of

material fact as to whether Gold Medal's asserted reason for

terminating his employment was either itself evidence of its intent


                                      - 2 -
to retaliate against him for taking FMLA-protected leave or a

pretext for such a retaliatory intent.

          Thompson now challenges each of these rulings in this

appeal.   We affirm.

                                  I.

          Because Thompson's appeal challenges a pair of summary

judgment rulings, we recount the facts, drawn from the record, in

the light most favorable to him.         McKenney v. Mangino, 873 F.3d

75, 78 (1st Cir. 2017).     We begin with the events that led up to

Gold Medal firing him. We then recount Thompson's efforts to apply

for SSDI benefits.     Finally, we describe the travel of the case.

                                  A.

          Thompson began working for Gold Medal in 1979 as a

production worker.     He held various positions at the company over

the course of his employment there, before becoming a production

technician in 2010.

          In January of 2016, Thompson suffered a knee injury.      He

consulted with his physician about the injury, who referred him to

Dr. Michael Langworthy, an orthopedic surgeon.         Dr. Langworthy

recommended a complete knee replacement surgery, and the operation

was scheduled for May 9, 2016.

          On April 20, 2016, Thompson requested medical leave from

Gold Medal, to begin on the date of his surgery.     The FMLA entitled

Thompson to twelve work weeks of unpaid leave in connection with


                                 - 3 -
this medical condition. See 29 U.S.C. § 2612(a)(1)(D), (c). Thus,

under the FMLA, he was entitled to take unpaid leave from the date

of his surgery until August 1 of that year.       Moreover, Gold Medal's

short-term disability policy entitled Thompson to be paid eighty-

five percent of his salary during that FMLA-protected leave.

           Thompson attached to his leave request that he filed

with Gold Medal a form that had been signed by Dr. Langworthy's

office. The form indicated that Thompson would be "unable to work"

as   of   May   9   due   to   his   medical   condition   and   that    his

"[e]xpected . . . return to work date" was thirteen weeks later,

on August 9, 2016.

           Around the same time that he requested FMLA leave from

Gold Medal, Thompson met with Christina Marquez, a human resources

employee at the company.       In that meeting, she informed him that

he was entitled to more than thirty weeks of leave from Gold Medal

on account of the fact that he had worked at the company for many

years.

           On May 9, Thompson had his surgery as planned.               Then,

several weeks later, on May 31, Gold Medal sent him a letter,

signed by Marquez, that informed him that his leave request had

been approved. The letter stated that Gold Medal would "hold open"

Thompson's job there "or an equivalent position" for "no longer

than 12 weeks in a 12 month period measured forward from the date

the leave began."


                                     - 4 -
          The letter made no mention of any other leave that

Thompson was entitled to receive.     The letter also stated that he

was "required prior to [his] return to work to submit a Fitness

for Duty Certificate from [his] health care provider indicating

that [he was] cleared to return to work full duty."

          Gold Medal sent with the letter a printout that set forth

more detail about the company's leave policy.        It stated that

"[a]bsent unusual circumstances" FMLA-protected leave can be "no

more than twelve weeks."1

          As of that time, Thompson's first scheduled appointment

with Dr. Langworthy to evaluate whether Thompson was ready to

return to work was set for August 12, which was after his approved

leave was set to expire.    On June 24, 2016, Thompson called Marquez

and requested that Gold Medal extend this previously granted paid

leave through August 12.




     1 Thompson argues that the printout that described Gold
Medal's leave policy (which Marquez also had provided to him when
they first met regarding his leave) was incomplete. He contends
in this regard that, although the Employee Handbook for Gold Medal
provides that "[a]bsent unusual circumstances," FMLA leave cannot
exceed "twelve weeks (or as required under applicable law)," the
printout omitted the parenthetical information. We do not see why
this discrepancy bears on the issues we must decide, but, in any
event, the cited portion of the Employee Handbook was removed from
the appellate record because it was not part of the record in the
lower court. See Bellone v. Southwick-Tolland Reg'l Sch. Dist.,
748 F.3d 418, 420 (1st Cir. 2014) (declining to consider evidence
not presented in the lower court).


                                 - 5 -
            Marquez informed Thompson by phone on August 1 that his

request to extend his leave to August 12 had been approved.                       But,

around August 9, Dr. Langworthy's office rescheduled Thompson's

slated August 12th appointment and moved it back to September.

            At that point, Thompson called Dr. Langworthy's office

to seek an earlier appointment, and the office moved his September

appointment   up   to    August   17    after       Thompson    agreed      to   see   a

different doctor.       Thompson then called Marquez again on August 9

to inform her that he would not be able to obtain the fitness-for-

duty certificate that Gold Medal required him to have for him to

be able to return to work until August 17.

            Marquez initially informed Thompson on that call that it

"shouldn't be a problem" for him to remain on leave through August

17.   She then emailed the Vice President of Human Resources at

Gold Medal to inform him that she had extended Thompson's leave

until August 17.    But, later that same day, Marquez emailed John

Ferreira,   Thompson's     supervisor,         to   inform     him   that    Thompson

needed an extension of his leave to August 17.

            Ferreira emailed back, asking "[w]hy are we extending

his FMLA" leave.        Marquez replied by email:              "His FMLA [leave]

ended on 8/1/2016, but since we knew of a follow-up appointment

date, we extended his FMLA time until his next appointment date

(8/17)."




                                       - 6 -
          Ferreira stated in his deposition that he recalls that

he then told Marquez that unless Gold Medal "had to extend"

Thompson's leave, it should not be extended and that Thompson had

to return to work with a fitness-for-duty certificate.2   Ferreira

also testified that he did not recall Marquez telling him that

Thompson originally had scheduled an appointment with his doctor

to evaluate his fitness to return to work for August 12 but that

his doctor's office had then rescheduled that appointment for

August 17.

          Marquez called Thompson on August 11 to tell him that

Gold Medal would not extend his leave to August 17.     Gold Medal

also sent Thompson a letter, postmarked August 12, that stated

that he had "exhausted [his] available leave of absence time,"

that his "latest physician's appointment" would "keep him out until

at least August 17, 2016," and that, accordingly, he was being

terminated, effective August 12, 2016.

          On August 17, Thompson had his follow-up appointment

with Dr. Langworthy's office.    After the appointment, the office

sent forms to Gold Medal that certified that Thompson had no

functional limitations.   In a section described as "information


     2 Ferreira also testified that he was unaware that Gold Medal
had extended Thompson's leave through August 12, and the District
Court found that it was "undisputed that Marquez lacked the
authority to extend [Thompson's] leave beyond twelve weeks."
However, that question of whether Thompson's initial extension was
approved does not affect our analysis.


                                - 7 -
about the patient's inability to work," (capitalization altered),

the doctor noted that Thompson had "return[ed] to [his] prior level

of functioning."     The form also noted that Thompson had "achieved

maximum medical improvement."     The only functional limitation that

was listed on the form was that Thompson should avoid squatting.

                                      B.

            Following   this   series      of   events,   Thompson,     newly

unemployed, applied on August 23, 2016, to the SSA for benefits

through the SSDI program.      In his application for those benefits,

Thompson stated, under penalty of perjury, that he "became unable

to work because of [his] disabling condition on May 8, 2016," and

that, as of the date of filing, August 23, 2016, he was "still

disabled."    (capitalization altered).

            On one form Thompson submitted to the SSA, in response

to the question, "What were you able to do before your illnesses,

injuries,    or   conditions   that    you   can't   do   now?"   he   stated

"everything."     He noted that he was experiencing "[e]xtreme pain

while sleeping," that he was unable to put on his pants or stand

in the shower, and that he was "very unstable."             He also stated

that he was "[n]ot comfortable going to family events" and that

his condition affected his ability to lift, squat, bend, stand,

reach, walk, sit, kneel, talk, hear, climb stairs, complete tasks,

concentrate, and use his hands, and that it impeded his memory.




                                  - 8 -
           As part of the SSDI application process, Thompson also

underwent a psychological evaluation.       His evaluator described him

as having a major depressive disorder and a generalized anxiety

disorder, conditions which stemmed in part from "anxiety about his

health and depression regarding his present circumstances and his

future."

           The SSA notified Thompson on October 17, 2016, that it

had determined that he was disabled as of May 8, 2016.            The SSA

found   that   he   suffered   from   three    medically   determinable

impairments:        osteoarthrosis    and   allied   disorders,     spine

disorders, and fibromyalgia.     The SSA further found that Thompson

had significant exertional limitations, including that he should

only lift and/or carry up to ten pounds frequently and up to twenty

pounds occasionally.

           The SSA set Thompson's benefits at $2,407 per month.

Noting that, to receive disability benefits, an applicant "must be

disabled for five full calendar months in a row," see 20 C.F.R.

§ 404.315(a)(4), the SSA concluded that Thompson was entitled to

begin collecting benefits beginning in November 2016, five full

months after the May 8 date it had identified as the time of the

onset of his disability.    Thompson thereafter began receiving SSDI

benefits in accord with the SSA's ruling.




                                 - 9 -
                                       C.

             On February 9, 2018, Thompson filed suit in Superior

Court in Massachusetts against Gold Medal.            His complaint alleged,

among     other   things,   claims   for    disability      discrimination   in

violation of Massachusetts law and the Americans with Disabilities

Act ("ADA"), 42 U.S.C. §§ 12101 et seq., as well as for violation

of the FMLA, 29 U.S.C. §§ 2601 et seq.3

             With respect to his disability discrimination claims

under the ADA, Thompson alleged both that he had been terminated

in violation of that statute based on his disability and that he

had been wrongfully denied a request for a reasonable accommodation

of that disability. See 42 U.S.C. § 12112(a), (b)(5)(A). Thompson

made parallel claims under the Massachusetts analogue to the ADA.

See Mass. Gen. Laws ch. 151B, § 4(16).

             Gold Medal removed the case to the U.S. District Court

for   the   District   of   Massachusetts     based    on    federal   question

jurisdiction, 28 U.S.C. § 1331, and supplemental jurisdiction, id.

§ 1367.      Once in federal court, Gold Medal moved for summary

judgment on       Thompson's   disability discrimination claims, both

state and federal.      The District Court granted that motion.          Then,


      3In the initial complaint, Thompson also brought claims for
age discrimination under state and federal law and a count seeking
injunctive relief. The District Court dismissed those claims at
the same time it granted Gold Medal's motion for summary judgment
on Thompson's disability discrimination claims.



                                     - 10 -
two months after that ruling, Gold Medal moved for summary judgment

on Thompson's FMLA retaliation claim,4 which the District Court

also granted.

           Thompson   now   appeals     these   rulings.5       We   have

jurisdiction under 28 U.S.C. § 1291.

                                 II.

           We start with Thompson's challenge on appeal to the

District Court's grant of summary judgment to Gold Medal on his

federal and state disability discrimination claims.         Our review is

de novo.   Brader v. Biogen Inc., 983 F.3d 39, 53 (1st Cir. 2020).

           Summary judgment is proper "if the record, construed in

the light most flattering to the nonmovant, presents 'no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law.'"       Theidon v. Harvard Univ., 948

F.3d 477, 494 (1st Cir. 2020) (quoting Johnson v. Univ. of P.R.,

714 F.3d 48, 52 (1st Cir. 2013)).      To survive a defendant's motion

for summary judgment, the plaintiff must "adduce specific facts


     4  The District Court had originally granted Gold Medal's
motion for judgment on the pleadings on Thompson's substantive
FMLA claim but denied it as to his retaliation claim, holding that
the latter claim presented a "quintessential 'question of fact'
requiring the development of a record" as to whether there was a
causal connection between Thompson's taking of FMLA leave and his
firing.
     5 Although Thompson referenced his substantive FMLA claim in
his reply brief, we do not consider arguments not raised in an
appellant's opening brief.   See Russomano v. Novo Nordisk Inc.,
960 F.3d 48, 54 n.6 (1st Cir. 2020).


                               - 11 -
showing that a trier of fact could reasonably find in his favor."

Brader, 983 F.3d at 53. In so doing, he "cannot rely on 'conclusory

allegations, improbable inferences, acrimonious invective, or rank

speculation.'"      Theidon,       948    F.3d    at    494   (quoting    Ahern v.

Shinseki, 629 F.3d 49, 54 (1st Cir. 2010)).

                                         A.

          The District Court granted summary judgment to Gold

Medal on each of Thompson's ADA claims, which, as we have noted,

are for wrongful termination based on his disability and wrongful

denial of his request for a reasonable accommodation of his

disability.     See 42 U.S.C. § 12112(a), (b)(5)(A).                   For each of

these ADA claims, Thompson must establish that he was a "qualified

individual" at the time of his firing.                 See id.     The ADA defines

a "qualified individual" as "an individual who, with or without

reasonable accommodation, can perform the essential functions of

the employment position"       in question.              Id. § 12111(8).         The

District Court granted summary judgment to Gold Medal based on its

determination that, as a matter of law, Thompson could not make

that showing.    We agree.

          The    District    Court       relied    for     this     conclusion    on

Cleveland v. Policy Management Systems Corp., 526 U.S. 795 (1999).

There, the Supreme Court of the United States addressed whether a

plaintiff's   claim   for    the    wrongful      denial      of   a   request   for

reasonable accommodation under the ADA could proceed even though


                                    - 12 -
that plaintiff had previously successfully applied to the SSA for

SSDI benefits.            Id. at 800.      After all, the Court explained, SSDI

benefits are available only to "a person with a disability so

severe   that    she        is    'unable     to   do    [her]    previous         work'   and

'cannot . . . engage in any other kind of substantial gainful work

which exists in the national economy.'"                        Id. at 797 (alterations

in original) (quoting 42 U.S.C. § 423(d)(2)(A)).                            Thus, the Court

observed, the representations that such a plaintiff must make in

claiming    to       be    a     "qualified    individual"        under       the    ADA   are

"seemingly divergent" from the representations that she has made

to the SSA in claiming to be disabled and thus entitled to SSDI

benefits.    Id.

            The Court explained that this divergence was potentially

problematic for such an ADA plaintiff because, under principles of

judicial estoppel, an ADA plaintiff cannot be permitted to simply

contradict       a        "previous       sworn      statement        asserting       'total

disability' or the like" to the SSA.                    Id. at 806-07.           Nonetheless,

the Court did not hold that the doctrine of judicial estoppel

necessarily bars an ADA plaintiff who has applied for and received

SSDI    benefits          from    demonstrating         that    she    is    a    "qualified

individual" in pressing her ADA claim.                     Id. at 797.           Instead, the

Court    explained,            such   a   plaintiff       could       overcome      judicial

estoppel, and thus "survive a defendant's motion for summary

judgment" on her ADA claim on that basis, if she could "explain


                                            - 13 -
why [her] SSDI contention is consistent with" her "qualified

individual"    contention.      Id.   at   798,   801.         Cleveland   then

elaborated that the "explanation must be sufficient to warrant a

reasonable juror's concluding that, assuming the truth of, or the

plaintiff's good-faith belief in," the statement to the SSA, "the

plaintiff could nonetheless 'perform the essential functions' of

her job, with or without 'reasonable accommodation.'"               Id. at 807

(quoting 42 U.S.C. § 12111(8)).

            Thompson endeavored to provide such an explanation to

the District Court.        He contended that, although he would have

been able to return to work on August 12, 2016, despite his knee

condition and the other ailments from which he was suffering at

that time, his mental health and physical condition deteriorated

following his termination and that the SSA had found him to be

totally unable to work -- and thus disabled -- in light of that

decline in his health.

            The District Court concluded, however, that Thompson's

representation to the SSA that he was disabled as of May 8, 2016,

precluded     him   from   establishing    that   he     was    a   "qualified

individual" as of his firing three months later on August 12.

Accordingly, the District Court granted summary judgment to Gold

Medal on that basis on Thompson's ADA claim for the wrongful denial

of his request for reasonable accommodation of his disability.

The District Court reached that same conclusion, on the same basis,


                                  - 14 -
on his ADA claim for wrongful discharge based on his disability,

which, we note, is also a type of ADA claim to which we have

applied    Cleveland   with   respect    to   the    "qualified   individual"

element.    See Pena v. Honeywell Int'l, Inc., 923 F.3d 18, 27-28

(1st Cir. 2019).

                                    B.

            In Thompson's application to the SSA for SSDI benefits,

he stated, under penalty of perjury, that he "became unable to

work because of [his] disabling condition on May 8, 2016," and

that, as of the date of filing the application, August 23, 2016,

he   was   "still   disabled."    (capitalization        altered)   (emphasis

added).    He made those statements in the context of an application

for a federal program that requires applicants to "be disabled for

five full calendar months in a row" before receiving benefits, 20

C.F.R. § 404.315(a)(4), and which awarded his first disbursement

for November 2016.

            To the extent that Thompson now argues that he was

disabled beginning May 8 (on account of his surgery), that he was

able to return to work on August 12 (after his recovery), but that

his condition deteriorated between his August 12 termination and

his August 23 benefits application (on account of his firing), he

made no such representation to the SSA.             And, under Cleveland, we

must "assum[e] the truth of, or" Thompson's "good-faith belief in"

the statements that he made in his benefits application, 526 U.S.


                                  - 15 -
at 807, namely, that he identified May 8, 2016, as the start date

for the condition for which he claimed the total disability that

"still" rendered him unable to work as of August 23, 2016.            Thus,

we agree with the District Court's reasoning in concluding that

Thompson has failed to offer the kind of explanation that Cleveland

requires   for   his   ADA   claims   to    go   forward,     given    his

representations to the SSA in applying for SSDI benefits.

           Thompson does also argue that, unlike the plaintiff in

Pena v. Honeywell International, who repeatedly reaffirmed her

inability to work and was held to be barred from pursuing her ADA

claim, 923 F.3d at 30, he testified in connection with this

litigation that he could have returned to work on August 12.          But,

under Cleveland, what matters is whether his representations to

the SSA judicially estop him from establishing that he is a

"qualified individual" under the ADA.       526 U.S. at 806-07.       Thus,

as Cleveland makes clear, Thompson's statements subsequent to his

SSDI application in connection with this litigation about when he

was disabled are of no moment, insofar as they contradict his sworn

statements on that score to the SSA.       See id. at 807.6


     6 Thompson also mentions that his SSDI application was based
on a range of physical conditions and not solely on the knee
arthritis that led to his surgery and leave. But, he develops no
legal argument that he could have been a "qualified individual"
within the meaning of the ADA at the time of his firing if his
knee condition in and of itself posed no obstacle to him working
even if he was unable to work nonetheless due to his other ailments



                               - 16 -
                                     C.

           The District Court also granted summary judgment to Gold

Medal on Thompson's state-law disability discrimination claims,

which paralleled his federal ones. The District Court did so based

on the same reasoning that we have described above.                 Because

Thompson   makes   no   contention   that   Cleveland's   logic     has   no

application to his state-law disability discrimination claims, we

reject his challenge to this aspect of the District Court's summary

judgment ruling as well.

                                 III.

           Thompson's    remaining   challenge   on   appeal   is   to    the

District Court's grant of summary judgment to Gold Medal on his

FMLA retaliation claim.      Here, too, our review is de novo, see

Brader, 983 F.3d at 53, and we draw all reasonable inferences from

the facts of record in Thompson's favor, Theidon, 948 F.3d at 494.7

                                     A.

           The FMLA precludes employers from "us[ing] the taking of

FMLA leave as a negative factor in employment actions." Hodgens v.


in combination with his knee condition, and, thus, we do not
consider such a claim. See United States v. Gonzalez, 981 F.3d
11, 23 (1st Cir. 2020). We therefore do not see how the point
aids his cause.
     7 There is no merit to Gold Medal's contention that, because
Thompson cannot overcome Gold Medal's assertion of judicial
estoppel on his disability discrimination claims, he lacks Article
III standing to bring this FMLA claim. See ITyX Sols. AG v. Kodak
Alaris, Inc., 952 F.3d 1, 9-10 (1st Cir. 2020); Carson v. Makin,
979 F.3d 21, 30 (1st Cir. 2020) (reviewing standing de novo).


                                - 17 -
Gen. Dynamics Corp., 144 F.3d 151, 160 (1st Cir. 1998) (quoting 29

C.F.R. § 825.220(c)).           To make out an FMLA retaliation claim,

Thompson must show:          that he "availed [himself] of a protected

FMLA right," that he was "adversely affected by an employment

decision," and that "there was a causal connection between [his]

protected        conduct     and   the    adverse      employment       action."

Germanowski v. Harris, 854 F.3d 68, 73 (1st Cir. 2017) (quoting

Carrero-Ojeda v. Autoridad de Energía Eléctrica, 755 F.3d 711, 719

(1st Cir. 2014)).

            In evaluating whether a plaintiff can survive summary

judgment on an FMLA retaliation claim in a case lacking direct

evidence    of    such     retaliation,   we   apply   a   three-step    burden-

shifting framework.          Ameen v. Amphenol Printed Cirs., Inc., 777

F.3d 63, 69 (1st Cir. 2015).         The plaintiff has the initial burden

of setting forth sufficient evidence to permit a reasonable juror

to find that he has established a prima facie case of FMLA

retaliation, and thus sufficient evidence to permit a reasonable

juror to find a causal connection between the plaintiff's FMLA-

protected activity and the adverse employment action.               Id.

            The burden then "shifts to the employer 'to articulate

some   legitimate,       nondiscriminatory      reason'"    for   the    adverse

employment action.          Id. (quoting Hodgens, 144 F.3d at 160).           If

the evidence suffices to permit a reasonable juror to find that

the employer has met that burden of production, then the employee


                                     - 18 -
"retains the ultimate burden of showing that the employer's stated

reason for terminating him was in fact a pretext for retaliating

against him for having taken protected FMLA leave."    Id. (quoting

Hodgens, 144 F.3d at 161).   As a result, at this third and final

step, to defeat the motion for summary judgment the FMLA plaintiff

must show that there is sufficient evidence in the record to permit

a reasonable juror to make that finding.   See id.

                                B.

          The District Court assumed that Thompson could make a

prima facie case of retaliation under the FMLA.    Nevertheless, the

District Court held that Gold Medal was entitled to summary

judgment on Thompson's FMLA retaliation claim.

          Gold Medal asserts that it fired Thompson only because

he failed to comply with the company's policy that employees on

leave on account of a serious medical condition must provide a

fitness-for-duty certificate upon completing that leave in order

to be able to return to work.    Gold Medal further contends that

this reason for firing him was neither itself retaliatory nor a

pretext for retaliation.

          Thompson does not dispute on appeal that he failed to

return to work with such a certificate as of August 12, 2016, when

Gold Medal had informed him his leave had ended.   He does, however,

contend that Gold Medal's stated reason for firing him, given the

evidence in the record of his strong performance as an employee,


                              - 19 -
amounts to nothing more than a decision to fire him for taking his

FMLA leave.

          Thompson does not explain, however, what basis there is

for concluding that the FMLA bars an employer from requiring an

employee to return to work with a fitness-for-duty certificate

once their FMLA-protected leave expires as a condition of their

continued employment.   Nor do we see any basis in the FMLA for so

concluding. See 29 C.F.R. § 825.313(d) (providing that an employee

may be terminated for failing to comply with a uniformly applied

fitness-for-duty certification requirement at the conclusion of

FMLA leave); see also Bellone v. Southwick-Tolland Reg'l Sch.

Dist., 748 F.3d 418, 425 (1st Cir. 2014) (upholding teacher's

firing after he failed to return to work following FMLA leave);

Henry v. United Bank, 686 F.3d 50, 58 (1st Cir. 2012) (similar).

          Thompson next contends that "Gold Medal's ostensible

reliance on its FMLA twelve-week policy" as the basis for his

termination cannot suffice to preclude his FMLA retaliation claim

from going forward, because this asserted reason for the decision

to fire him was a "sham."   But, here, too, we are not persuaded.

          In support of this assertion of pretext, Thompson points

to the fact that he was fired soon after he exercised his FMLA

rights and that, as he puts it, "the record is replete with Gold

Medal's inconsistent, contradictory, and implausible actions in




                              - 20 -
terminating him."8         Thompson is right that his firing was close in

time       to   the   expiration   of    his   leave.   But,   that   timing    is

consistent with Gold Medal's explanation that Thompson was fired

because he did not return to work with the certificate of his

fitness for duty as of the date, August 12, that he had been

informed that his leave was over.              Thus, the temporal proximity of

his firing to the expiration of his leave affords no basis in and

of itself for a reasonable juror to infer that the company's

asserted reason for firing him -- that he failed to provide a

fitness-for-duty certificate at the time of the expiration of his

leave on August 12 -- was pretextual.             See Bonilla-Ramirez v. MVM,

Inc., 904 F.3d 88, 96 (1st Cir. 2018); Micheo-Acevedo v. Stericycle

of P.R., Inc., 897 F.3d 360, 365-66 (1st Cir. 2018).

                Thompson is also right that an employer's arbitrary

enforcement of an internal policy that it invokes in support of a

termination decision can            support a finding of        pretext.       See

Hodgens, 144 F.3d at 168.               Here, however, Thompson points to no



       Thompson makes no argument to us that, given that the
       8

appointment was canceled due to no fault of his own, and because
he needed only a few more days to obtain a fitness-for-duty
certificate, it was implausible that Gold Medal fired him for
failing to provide a timely certificate. Moreover, even if he had
made such a contention, that would not provide a non-speculative
basis for rejecting Gold Medal's proffered reason, as he has
pointed to no evidence in the record to suggest that Ferreira knew
at the time of terminating Thompson either that his appointment's
rescheduling was beyond his control or that Marquez had already
extended Thompson's leave through August 12.


                                         - 21 -
evidence in the record of a similarly situated employee ever having

been treated differently by Gold Medal for violating the policy

that is at issue.   See Bellone, 748 F.3d at 425 (rejecting claim

that fitness-for-duty-certificate requirement was not uniformly

applied because plaintiff offered no examples of its inconsistent

application).   And while Thompson contends that neither Ferreira

(who made the ultimate decision to fire him) nor Marquez (who

advised Ferreira regarding the legal implications of discharging

Thompson) fully understood the company's policy with respect to

taking medical leave, we do not see how such evidence provides a

basis for reversing the District Court's rejection of his attempt

to show that there is a genuine issue of material fact as to

whether Gold Medal's asserted reason for terminating him was a

pretext for retaliating against him for taking FMLA-protected

leave.

          Thompson does assert in this regard that the record

supportably shows that Marquez had initially told him that he was

entitled to take thirty weeks of leave.     He further points out

that Ferreira testified in his deposition that he had "no idea"

what Gold Medal's FMLA policy meant when it said that "[a]bsent

unusual circumstances, an employee on an FMLA leave is expected to

return [to work] at the end of the granted period of time."

(emphasis added).   But, the fact that Marquez may have advised

Thompson early on that he was entitled to more leave than he was


                              - 22 -
ultimately approved to receive or that Ferreira may not have

properly understood all the details of the company's leave policy

does not alter the fact that the record fails to provide a non-

speculative basis for deeming a sham Gold Medal's asserted reason

for terminating Thompson's employment -- that he did not return to

work at the company with a fitness-for-duty certificate as of the

date he was told his leave expired, August 12, 2016.   See Ramírez

Rodríguez v. Boehringer Ingelheim Pharms., Inc., 425 F.3d 67, 83

(1st Cir. 2005) (upholding grant of summary judgment to defendant-

employer in age discrimination suit where reasons for termination

were "articulated consistently throughout the course of th[e]

litigation" and there was "no basis for a finding" that the

employer "did not believe, in good faith, that it had a legitimate

reason to terminate" the employee).

          Finally, Thompson argues for the first time in his reply

brief that Gold Medal violated the FMLA when it refused to extend

his leave beyond August 12, because a more generous leave policy

was in effect at Gold Medal for employees of his tenure.      But,

even setting aside   the untimely nature of the argument,      see

Russomano v. Novo Nordisk Inc., 960 F.3d 48, 54 n.6 (1st Cir.

2020), there is another problem with it.   It is a contention that

Gold Medal's termination of Thompson's employment deprived him of

taking leave beyond August 12 to which he claims to have been

entitled under the FMLA.   It is not a contention that Gold Medal's


                              - 23 -
stated reason for terminating his employment as of August 12 is a

pretext for having fired him for taking FMLA leave in the first

place.   Thus, that newly raised contention supplies no basis for

overturning the District Court's grant of summary judgment on the

only FMLA claim that is before us in this appeal, which is a claim

for FMLA retaliation.

                               IV.

          For the foregoing reasons, we affirm.




                              - 24 -